      Case 4:15-cv-05340-YGR Document 206 Filed 06/18/19 Page 1 of 3




 1 David C. Parisi (SBN 162248)
   dcparisi@parisihavens.com
 2 Suzanne Havens Beckman (SBN 188814)
   shavens@parisihavens.com
 3 PARISI & HAVENS LLP
   212 Marine Street, Suite 100
 4 Santa Monica, CA 90405
   Telephone: (818) 990-1299
 5 Facsimile: (818) 501-7852
 6 Yitzchak H. Lieberman (SBN 277678)
   ylieberman@parasmoliebermanlaw.com
 7 PARASMO LIEBERMAN LAW
   7400 Hollywood Blvd, #505
 8 Los Angeles, CA 90046
   Telephone: (917) 657-6857
 9 Facsimile: (877) 501-3346
10 Attorneys for Plaintiffs Lynn Slovin, Samuel Katz,
   Jeffery Price, and Justin Birkhofer, on their own
11 behalf, and on behalf of all others similarly situated
12                             IN THE UNITED STATES DISTRICT COURT
13                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
14    LYNN SLOVIN, an individual, on her own          No. 4:15-cv-05340-YGR
      behalf and on behalf of all others similarly
15    situated,                                       Honorable Yvonne Gonzalez Rogers
16                              Plaintiff,            NOTICE OF MOTION AND MOTION
                                                      FOR FINAL APPROVAL OF CLASS
17                     v.                             ACTION SETTLEMENT
18    SUNRUN, INC., a California corporation,         Date:     July 9, 2019
      CLEAN ENERGY EXPERTS, LLC, a                    Time:     2:00 p.m.
19    California limited liability company doing      Location: Courtroom 1
      business as SOLAR AMERICA, and                             Ronald V. Dellums Federal Bldg.
20    DOES 1-5, inclusive,                                      1301 Clay Street
                                                                Oakland, California 94612
21                              Defendants.
22
23
24
25
26
27
28
     Motion for Final Approval of Class Settlement                            No. 4:15-cv-05340-YGR
      Case 4:15-cv-05340-YGR Document 206 Filed 06/18/19 Page 2 of 3




 1                            NOTICE OF MOTION FOR FINAL APPROVAL

 2           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 3           PLEASE TAKE NOTICE THAT on July 9, 2019 (or on any other date the Court may

 4 set) at 2:00 p.m., in Courtroom 1 in the Ronald V. Dellums Federal Building at 1301 Clay Street,
 5 Oakland, California 94612, before the Honorable Judge Yvonne Gonzalez Rogers, Plaintiffs
 6 Lynn Slovin, Samuel Katz, Jeffery Price, and Justin Birkhofer (collectively, “Plaintiffs”) will and
 7 hereby do move for final approval of the class settlement with Defendants Sunrun, Inc. and
 8 Clean Energy Experts, LLC (collectively “Defendants”) under Rule 23(c) and (e) of the Federal
 9 Rules of Civil Procedure.
10           On January 29, 2019, the Court determined, on a preliminary basis, that the parties’

11 settlement was fair, reasonable, and adequate to the class, consistent with Rule 23(e). Dkt. No.
12 196. Notice has now been given and the overwhelmingly positive response received from the
13 class – to date, no objections have been received and over 36,000 valid claims have been made –
14 only serves to further confirm the validity of the Settlement.
15           This Motion is based on this Notice of Motion and Motion, the Memorandum of Points

16 and Authorities in Support of the Motion, the authorities cited therein and the supporting
17 declarations. This Motion is also made on the grounds that the Settlement Agreement, which is
18 attached as Exhibit 1 to the Preliminary Approval Order, is the product of arm’s-length, good-
19 faith negotiations; is fair, reasonable, and adequate to the Settlement Class, and should be finally
20 approved, as discussed in the attached memorandum. See ECF No. 196, Exh. 1, Settlement
21 Agreement (“Agreement”), as modified by the Amendment to the Settlement Agreement, ECF
22 No. 196, Exh. 2.
23
     Dated: June 18, 2019              By:           /s/David C. Parisi
24                                                   David C. Parisi (162248)
                                                     Suzanne Havens Beckman (188814)
25                                                   PARISI & HAVENS LLP
                                                     212 Marine Street, Suite 100
26                                                   Santa Monica, California 90405
                                                     (818) 990-1299 (telephone)
27                                                   (818) 501-7852 (facsimile)
                                                     dcparisi@parisihavens.com
28
     Motion for Final Approval of Class Settlement                                   No. C 13-05665 YGR
      Case 4:15-cv-05340-YGR Document 206 Filed 06/18/19 Page 3 of 3



                                                     shavens@parisihavens.com
 1
                                                     Yitzchak H. Lieberman (SBN 277678)
 2                                                   ylieberman@parasmoliebermanlaw.com
                                                     Grace E. Parasmo (SBN 308993)
 3                                                   gparasmo@parasmoliebermanlaw.com
                                                     PARASMO LIEBERMAN LAW
 4                                                   7400 Hollywood Blvd, #505
                                                     Los Angeles, CA 90046
 5                                                   Telephone: (917) 657-6857
                                                     Facsimile: (877) 501-3346
 6
                                                     Attorneys for Plaintiffs Lynn Slovin, Samuel Katz,
 7                                                   Jeffery Price, and Justin Birkhofer on their own
                                                     behalf, and on behalf of all others similarly situated
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Motion for Final Approval of Class Settlement                                    No. 4:15-cv-05340-YGR
                                                        2
